Citation Nr: 1504321	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides with the Cleveland, Ohio, RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in August 2013 for further evidentiary development of requesting a VA addendum medical opinion regarding the etiology of the Veteran's bilateral foot disorder.  For the reasons discussed in detail below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board remanded the claim for service connection for a bilateral foot disorder in order to obtain a VA addendum opinion regarding whether the Veteran's current foot disorder (including metatarsalgia, hallux rigidus, hard callosities, or any other chronic foot disability) at least as likely as not had its origin during service or was otherwise related to service.  The examiner was asked to provide a complete rationale for any opinion offered.  

A VA addendum medical opinion was obtained in September 2013.  The examiner opined that the Veteran's bilateral foot disorders were less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The examiner provided the following rationale for the opinion, "Review of VBMS shows no record of Vet's complaint of feet pain or other musculoskeletal complaints."

The Board finds the September 2013 VA addendum opinion to be inadequate as it is based on an inaccurate factual history.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, VA treatment records reflect several complaints of foot pain and treatment throughout the appeal period.  For example, in a June 2008 VA treatment note, the Veteran complained of "foot pain."  In a February 2009 VA podiatry treatment record, the Veteran was seen for follow-up treatment for painful callouses to both feet.  The Veteran specifically reported that her great toe calluses "hurt bad" and the Veteran requested to see a podiatrist.  

In a May 2009 VA treatment note, the Veteran was seen for "chronic foot problems" and for follow-up treatment for metatarsalgia with hyperkeratosis, and hyperhidrosis.  In a November 2009 VA treatment record, the Veteran reported a longstanding history of "stinging" in the soles of her feet, which she noted was not alleviated by change in footwear.  The Veteran then asked to be seen by a podiatrist for orthopedic inserts.  In a following March 2013 VA orthotics prosthesis note, the Veteran was seen for custom foot orthosis fitting and custom arch supports were prescribed and fitted.  

This evidence demonstrates that the Veteran has had various complaints and treatment for her foot disorders throughout the appeal period.  As noted in the Remand, the service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for various foot problems, including "corns," and Achilles tendinitis.  Accordingly, a new VA medical opinion is warranted to assist in determining whether the Veteran's current bilateral foot disorder (including metatarsalgia, hallux rigidus, hard callosities, or any other chronic foot disability) at least as likely as not had its origin during service or is otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment record (not already of record) and associate them with the VBMS and/or Virtual VA claims file.

2.  Then, the Veteran's entire VBMS and Virtual VA file should be furnished to an appropriate VA physician (a physical examination is not required unless deemed necessary).  Following a review of the Veteran's entire claims folder, the physician should provide an opinion regarding whether the Veteran's current foot disorder (including metatarsalgia, hallux rigidus, hard callosities, or any other chronic foot disability) at least as likely as not had its onset during service, or is otherwise related to the Veteran's period of active military service.  The physician should address the evidence of foot problems in service and the post-service evidence of treatment for foot problems.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a bilateral foot disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




